Citation Nr: 1307304	
Decision Date: 03/04/13    Archive Date: 03/11/13

DOCKET NO.  08-13 085	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUE

Entitlement to an effective date earlier than January 25, 2005, for the grant of service connection for tinnitus.


REPRESENTATION

Veteran represented by:	Oregon Department of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

C. Fields, Associate Counsel

INTRODUCTION

The Veteran served on active duty from April 1969 to March 1971.

This appeal to the Board of Veterans' Appeals (Board) is from a September 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon, that, in pertinent part, granted service connection for tinnitus and assigned an initial disability rating of 10 percent, effective from January 25, 2005.  The Veteran perfected an appeal as to the effective date assigned.

In June 2010, the Veteran testified during a hearing at the RO before the undersigned.  A transcript from the hearing is currently of record.

In a June 2011 decision, the Board denied the Veteran's claim for an earlier effective date for the grant of service connection for tinnitus.  The Veteran appealed from that decision to the United States Court of Appeals for Veterans Claims (Court).  In a September 2012 Memorandum Decision, the Court vacated and reversed the Board's decision, and instructed the Board to grant an earlier effective date of March 30, 1971, as set forth below.  


FINDING OF FACT

An informal claim for service connection for tinnitus was received by VA within one year after the Veteran's discharge from service on March 30, 1971, and the claim remained pending since that time.


CONCLUSION OF LAW

The criteria for an effective date of March 30, 1971, for the grant of service connection for tinnitus are met.  38 U.S.C.A. §§ 5101, 5110, 7104 (West 2002); 38 C.F.R. §§ 3.1(p), 3.155, 3.400 (2012).

REASONS AND BASES FOR FINDING AND CONCLUSION

The decision herein constitutes a full grant of the benefit sought on appeal.  Therefore, no further development or analysis of duties pursuant to the Veterans Claims Assistance Act of 2000 (VCAA) is necessary.

The Veteran seeks an earlier effective date for the grant of service connection for tinnitus.  He asserts that his April 1971 claim for service connection for bilateral hearing loss also included a claim for tinnitus, although the RO did not address a claim for tinnitus at that time.

The record reflects that the Veteran was discharged from active duty on March 30, 1971.  There is no evidence of complaints or treatment for tinnitus in his service records.  Nevertheless, upon separation from service, the Veteran filed a claim for disability benefits for "hearing loss."  During a July 1971 VA examination, the examiner noted complaints of constant tinnitus and recorded the results of audiology testing.  

The RO denied the Veteran's claim for service connection for hearing loss in an October 1971 rating decision, finding no evidence of a current disability at that time.  The Veteran did not appeal that decision, and no new and material evidence was received within one year of notice of the denial.  Therefore, the decision became final.  38 U.S.C. § 4005(c) (1970) and 38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 19.118, 19.153 (1971) and 38 C.F.R. §§ 3.104, 3.156, 20.302, 20.1103 (2012). 

On January 25, 2005, the RO received the Veteran's request to reopen his claim his claim for VA benefits and "add bilateral hearing loss and tinnitus," asserting that these conditions had worsened over the years.  In a September 2006 rating action, the RO granted service connection for tinnitus and assigned a disability evaluation of 10 percent effective from January 25, 2005, the date of receipt of his request to reopen his claim.  

In his notice of disagreement and during his June 2010 Board hearing, the Veteran asserted that July 1971 was a more appropriate effective date for service connection for tinnitus, based on his complaints during the July 1971 VA examination, discussed supra.

In its June 2011 decision, the Board denied the claim for an earlier effective date, fining that no formal or informal claim for tinnitus was received prior to January 25, 2005.  The Board also referred to the RO a claim of clear and unmistakeable error in the October 1971 rating decision for its failure to adjudicate a claim for tinnitus in the first instance.

Generally, the effective date of an award based on an original claim for benefits shall be the date of receipt of the claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  The effective date of an award of disability compensation shall be the day following separation from service or the date entitlement arose if the claim is received within one year of separation; otherwise, the effective date will be the date of the claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(b); 38 C.F.R. § 3.400(b)(2).

An application for VA compensation should be a specific claim in the form prescribed by VA's Secretary, i.e., VA Form 21-526.  38 U.S.C.A. § 5101(a); 38 C.F.R. § 3.151(a).  However, any communication received from the claimant (or specified individuals) that indicates an intent to apply for one or more VA benefits, and identifies he benefit sought, may be considered an informal claim.  38 C.F.R. § 3.155(a).  The words "claim" and "application" are defined as a "formal or informal communication in writing requesting a determination of entitlement, or evidencing a belief in entitlement, to a benefit."  38 C.F.R. § 3.1(p).  

When there is an approximate balance of positive and negative evidence regarding any matter material to the resolution of a claim, all reasonable doubt will be resolved in favor the claimant.  38 U.S.C.A. § 5107.

Here, the Veteran did not file a formal claim for service connection for tinnitus in 1971.  Further, his March 1971 claim referred only to hearing loss, which is a separate disability from tinnitus.  However, he contends that the RO should have interpreted his report of tinnitus during the July 1971 VA examination as a claim for service connection for that disorder.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  

In Clemons, the Court held that a claim for a mental health disability includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  See also Brokowski v. Shinseki, 23 Vet. App. 79 (2009) (extending the holding in Clemons to claims for non-mental health disabilities).  

As noted by the Court in the Veteran's case, he identified his claim in 1971 as one for "hearing loss," without elaborating on his symptoms, and the evidence that VA developed in 1971 did not reveal a hearing loss disability but did reveal tinnitus.  

The Court noted that hearing loss is a disability marked by decrease in hearing acuity, whereas the hallmark of tinnitus is ringing or buzzing in the ears.  However, the Court stated that the Veteran could not be expected to have the legal or medical knowledge to distinguish between the two conditions when he filed his claim in 1971.  Clemons, 23 Vet. App. at 5.  The Court found that the RO failed to properly adjudicate the Veteran's claim in 1971 as one that included tinnitus.  The Court also found that there was no evidence that the tinnitus of which the Veteran complained in 1971 was not the same tinnitus for which he was granted service connection in September 2006.

Thus, the Court found that the Veteran's claim for tinnitus remained pending since 1971.  See 38 C.F.R. § 3.160(c) (defining a "pending claim" as an "application, formal or informal, which has not been finally adjudicated").  Because that claim was received within one year following the Veteran's discharge from service, the Court found that an effective date of March 30, 1971, was warranted.  See 38 U.S.C.A. § 5110(b); 38 C.F.R. § 3.400(b)(2).  The Board has no discretion in this matter.  An effective date of March 30, 1971 for the grant of service connection for tinnitus is warranted.

ORDER

An effective date of March 30, 1971, for the grant of service connection for tinnitus, is granted.



____________________________________________
D.J. DRUCKER
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


